                                   UNFTED STATES DISTRICT COURT
                                     DISTRICT OF SOUTH DAKOTA
                                         SOUTHERN DIVISION


ABDULLAHI HASSAN,                                                                       19-4131


                           Plaintiff,
        vs.                                                     MEMORANDUM OPINION AND ORDER
                                                                GRANTING MOTION TO PROCEED IN
SANFORD MEDICAL CENTER,                                               FORMA PAUPERS,DIRECTING
                                                                 SERVICE,AND DENYING MOTION TO
                           Defendant.                                          APPOINT COUNSEL




        Pending before the Court is a Motion for Leave to Proceed in Forma Pauperis, Doc. 2,
and Motion to Appoint Counsel, Doc. 3, filed by pro se plaintiff Abdullahi Hassan ("Hassan").
For the following reasons, Hassan's Motion for Leave to Proceed in Forma Pauperis, Doc. 2, is
granted and the Court will direct that service be made upon defendant Sanford Medical Center
("Sanford"). Hassan's Motion to Appoint Counsel, Doc. 3, is denied without prejudice. Doc. 3.

                                INTRODUCTION AND BACKGROUND


         On July 26, 2019, Hassan filed a pro se complaint against Sanford. Doc. I. In his
Complaint, Hassan alleges that Sanford failed to address reports he made about incidents of
racism that he experienced during the course of his employment with Sanford. Doc. I.
Attached to the Complaint^ is an excerpt from the Charge of Discrimination ("the Charge")filed
by Hassan that was stamped as being received by the EEOC on March 5, 2019. Doc. I-l. In the
Charge, Hassan states that he worked at Sanford from May 2012 until he was terminated in
March 2018. Doc. I-l.

         The Charge also describes incidents of racial discrimination that Hassan experienced
while at Sanford. Doc. I-l. One time, Hassan reported to Sanford that he received an angry text
message from a white co-worker accusing Hassan of "playing the race card" in order to obtain a
raise. Doc. l-I. Hassan states that when he reported the incident to Human Resources, he was
told nothing would be done. Doc. I-I. Hassan expressed in the Charge that he felt this lack of
'■ This attachment is part of the complaint for all purposes. Hardridge v. Piccinini, 694 Fed.Appx. 454, 454 (8th Cir.
2017) (citing Fed. R. Civ. P. 10(c)); Williams v. Target Stores, 479 Fed.Appx. 26, 28 (8th Cir. 2012) (citing Fed. R. Civ.
P. 10(c)) ("[Fjederal rules require that the charge of discrimination [attached to the complaint] and the complaint
be read together.")
care on behalf of Human Resources "perpetuated the hate and racism of the coworker who made
the statement." Doc. 1-1. Hassan states that only upon realizing how upset he was at the
inaction did Sanford finally act and suspend the individual. Doc. 1-1.
          Hassan also states in the Charge that around January 2018, a white co-worker stated that
he did not like working with African people and had made threats about the use of guns. Doc. 1-
1.    Hassan states that his complaints to Sanford about this individual's behavior were
unaddressed. Doc. 1-1.

          On August 9, 2019, Hassan filed a supplement to the Complaint that appears to be a
printout of the text message he had received from his co-worker accusing him of "playing the
race card" in order to receive a raise. Doc. 6.

          Pending before the Court is a Motion for Leave to Proceed in Forma Pauperis, Doc. 2,
and Motion to Appoint Coimsel, Doc. 3, filed by Hassan.

                                                 DISCUSSION

     I.      Jurisdiction

          As an initial matter, Hassan's asserted basis for federal subject matter jurisdiction should
be clarified. "[Fjederal courts are courts of limited jurisdiction." United States v. Afremov, 611
F.3d 970. 975 CSth Cir. 20101. A district court "has a special obligation to consider whether it
has subject matter jurisdiction in every case." Hart v. United States. 630 F.3d 1085. 1089 (8th
Cir. 20111. "This obligation includes the concomitant responsibility 'to consider sua sponte [the
court's subject matter] jurisdiction . . . where ... [the court] believe[s] that jurisdiction may be
lacking.'" Id.(quoting Clark v. Baka. 593 F.3d 712. 714(8th Cir. 2010)(per curiam)).
          The subject matter jurisdiction of this Court may derive from the citizenship of the
parties, see 28 U.S.C. § 1332. a federal question posed by the underlying lawsuit, see 28 U.S.C.
§ 1331. or special circumstances covered by federal statute.

      Although diversity jurisdiction does not exist in this case,^ in construing the allegations
made by Hassan in his Complaint, the Court concludes that Hassan's lawsuit poses a federal
question.


^ Diversity jurisdiction requires "complete diversity, that is 'where no defendant holds citizenship in the same state
where any plaintiff holds citizenship.'" Junk v. Terminix Int'l Co.. 628 F.3d 439. 445(8th Cir. 2010)(quoting In re
Premoro Prods. Liab. Litia.. 591 F.3d 613. 620(8th Cir. 2010b. Here, Hassan alleges that he and defendant Sanford
are residents of South Dakota so diversity jurisdiction does not exist in this case.
       Hassan alleges that his former employer, Sanford Medical Center, "has a history of
failing to address [her] concems about racism in the workplace." Doc. 1. Under Title Vn of the
Civil Rights Act of 1964, an "employer" is prohibited from discriminating against "any
individual with respect to his compensation, terms, conditions, or privileges of employment,
because of such individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-
2(a)(1). "Sexual discrimination that creates a hostile or abusive work environment is a violation
of Title vn." Hall v. Gus Constr. Co., 842 F.2d 1010, 1013 (8th Cir. 1988). "A hostile work
environment 'arises when sexual conduct has the purpose or effect of unreasonably interfering
with an individual's work performance or creating an intimidating, hostile, or offensive working
environment.'" Vajdl v. Mesabi Academy of KidsPeace, Inc., 484 F.3d 546, 550 (8th Cir. 2007)
(quoting Hall, 842 F.2d at 1013).

       The Court finds, in liberally constming Hassan's pro se Complaint, that the facts pleaded
by Hassan raise a hostile work environment claim under Title Yll of the Civil Rights Act.

       I.      Motion to Proceed In Forma Panperis

       There is a two-step screening process with in forma pauperis litigants. Martin-Trigona v.
Stewart, 691 F.2d 856, 857 (8th Cir. 1982); see also Key v. Does, 111 F. Supp. 3d 1006, 1006
(E.D. Ark. 2016). First, district courts must determine whether a plaintiff is financially eligible
to proceed in forma pauperis under 28 U.S.C. § 1915(a). Id. Second, district courts are to
determine whether the complaint should he dismissed under 28 U.S.C. § 1915(e)(2)(B). Id.

               A. Application to Proceed in Forma Pauperis

        Hassan has filed with the Court an Application to Proceed in Forma Pauperis. Doc. 2.

        This Court may authorize the commencement of suit without prepayment of fees when an
applicant files an affidavit stating he is unable to pay the costs of the lawsuit. 28 U.S.C. § 1915.
Determining whether an applicant is sufficiently impoverished to qualify to proceed in forma
pauperis under § 1915 is committed to the court's discretion. Cross v. Geri. Motors Corp., Ill
F.2d 1152, 1157 (8th Cir. 1983). "[I]n forma pauperis status does not require a litigant to
demonstrate absolute destitution." Lee v. McDonald's Corp., 231 F.3d 456, 459 (8th Cir. 2000)
(citation omitted).
       Based upon Hassan's application, Hassan indicates that he has very limited assets and
that his expenses exceed his monthly income. Doc. 2. Additionally, he states that he has five
children and is the only employed member of his household. Doc. 2. Considering the
information in the financial affidavit, the Court finds that Hassan has made the requisite financial
showing to proceed informa pauperis.

               B. Screening of Complaint under 28 U.S.C. § 1915(e)(2)(B)

       But the inquiry does not end there. Congress has directed this Court under 28 U.S.C. §
1915(e)(2)(B) to review and screen claims in a complaint being filed in forma pauperis to
determine if they are:(1)frivolous or malicious;(2) fail to state a claim on which relief may be
granted; or (3) seek monetary relief against a defendant who has immunity. See 28 U.S.C.
§ 1915(e)(2)(B).

       An action is frivolous if "it lacks an arguable basis either in law or in fact." Aziz v.
Burrows, 976 F.2d 1158, 1158 (8th Cir. 1992)(quoting Neitzke v. Williams, 480 U.S. 319, 324
(1989)).

       A complaint states a claim upon which relief may be granted if it contains sufficient
factual matter, accepted at true to "state a claim to relief that is plausible on its face." Bell Atl.
Corp. V. Twombly,550 U.S. 544, 570(2007). To state a claim for relief, a complaint must plead
more than "legal conclusions" and "[t]hreadbare recitals of the elements of a cause of action's
elements, supported by mere conclusory statements." A^/icroft v. labal 556 U.S. 662.678(2009)
(citing Twombly, 550 U.S. at 555). A plaintiff must demonstrate a plausible claim for relief, that
"allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged." Id. at 678. "[W]here the well-pleaded facts do not permit the court to infer more than
the mere possibility of misconduct, the complaint has alleged—but has not 'show[n]'—'that the
pleader is entitled to relief.'" Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)). "Determining whether a
complaint states a plausible claim for relief is a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense." Id. (citation omitted).

        A pro se complaint, "however inartfully pleaded," must be held to "less stringent
standards than formal pleadings drafted by lawyers" and can only be dismissed for failure to
state a claim if it appears "'beyond doubt that the plaintiff can prove no set of facts in support of
his claim which would entitle him to relief.'" Haines v. Kerner, 404 U.S. 519. 520-521 (1972)
(quotme Conlev v. Gibson. 355 U.wS. 41. 45-46 (1957)). A reviewing court has the duty to
examine a pro se complaint "to determine if the allegations provide for relief on any possible
theory." Williams v. Willits, 853 F.2d 586, 588(8th Cir. 1988). However, a court is not required
to supply additional facts for a pro se plaintiff, nor construct a legal theory that assumes facts
which have not been pleaded. See Stone v. Harry, 364 F.3d 912,914(8th Cir. 2004). The Court
must also weigh all factual allegations in favor of the plaintiff, unless the facts alleged are
clearly baseless. Denton v. Hernandez.. 504 U.S. 25. 32(1992).

       To establish a prima facie case for a hostile work environment based on the actions of co-
workers, a plaintiff must show that: 1) he or she is a member of a protected class;(2) he or she
[was] subjected to unwelcome race-based harassment; (3) the harassment was because of
membership in the protected class;(4) the harassment affected a term, condition, or privilege of
his-or her employment; and 5)the employer knew or should have known of the harassment and
failed to take prompt and effective remedial action. Anderson v. Durham D & M, LLC.,606
F.3d 513,518(8th Cir. 2010).

       In his Charge, Hassan states that he is a black male from Somalia and that during his
employment with Sanford, his employer failed to address reports he made about incidents of
racial discrimination that he experienced in the workplace. One time, Hassan reported to
Sanford that he received an angry text message from a white co-worker accusing Hassan of
"playing the race card" in order to obtain a raise. Doc. 1-1. Hassan states that when he reported
the incident to Human Resources, he was told nothing would be done. Doc. 1-1. Hassan
expressed in the Charge that he felt this lack of care on behalf of Human Resources "perpetuated
the hate and racism of the coworker who made the statement." Doc. 1-1. Hassan states that only
upon realizing how upset he was at the inaction did Sanford finally act and suspend the
individual. Doc. 1-1.

       Hassan also states in the Charge that aroimd January 2018, a white co-worker stated that
he did not like working with African people and had made threats about the use of guns. Doc. 1-
1. Hassan states that his complaints to Sanford about this man's behavior were unaddressed.
Doc. 1-1.
        At this juncture, the Court cannot say the Complaint is wholly without merit and directs
service upon defendant, Sanford Medical Center.

       II. Motion to Appoint Counsel

       "A pro se litigant has no statutory or constitutional right to have counsel appointed in a
civil case." Stevens v. Redwins. 146 F.3d 538. 546 (8th Cir. 1998)(citing Wiggins v. Sargent,
753 F.2d 663, 668 (8th Cir. 1985)). "In civil rights matters the court may pursuant to 28 U.S.C.
§ 1915 request an attorney to represent a party if, within the court's discretion, the circumstances
are such that would properly justify such a request." Mosbv v. Mabrv. 697 F.2d 213. 214 (8th
Cir.1982)(internal quotations and citation omitted).

       In determining whether to appoint counsel to a pro se litigant's civil case, the district
court considers the complexity of the case, the ability of the indigent litigant to investigate the
facts, the existence of conflicting testimony, and the indigent's ability to present his claim.
Stevens, 146 F.3d at 546(citation omitted). Considering these factors, the Court does not deem
it necessary to appoint counsel at this early stage in litigation.
        The Court is aware that this situation may change as litigation progresses. As the Eighth
Circuit Court of Appeals instructs, the Court will "continue to be alert to the possibility that,
because of procedural complexities or other reasons, later developments in the case may show
either that counsel should be appointed, or that strict procedural requirements should, in fairness,
be relaxed to some degree." Williams v. Carter, 10 F.3d 563, 567(8th Cir. 1993).
        Accordingly, it is hereby ORDERED:

        1. Hassan's Motion for Leave to Proceed in Forma Pauperis, Doc. 2, is GRANTED;
            and

        2. Hassan's Motion to Appoint Counsel, Doc. 3, is DENIED without prejudice; and
        3. Plaintiff shall complete and send to the Clerk of Court a summons and USM-285
           form for the defendant. Upon receipt of the completed summons and USM-285 form,
            the Clerk of Court will issue the summons. If the completed summons and USM-285
           form are not submitted as directed, the complaint may be dismissed; and
       4. The United States Marshal shall serve the completed summons, together with a copy
            of the complaint and this order, upon defendant.
     Dated this 28th day of January, 2020.

                                         BY THE COURT:




                                         LMrence L. Piersol
ATTEST:                                  United States District Judge
MATTHEW THELEN,CLERK
